DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 12 AUGUST 2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
On 20 MAY 2021, Applicant has submitted a DECALARATION filed under 35 CFR 1.130 to disqualify the previously used reference to BALL.  The Examiner has updated the search and has considered the invention directed towards a fluidic cartridge with a fluid check valve.  
Upon further search and consideration the claimed invention directed towards a fluidic cartridge, comprising the fluidic check valve that specifically include a pre-stressed spring with a plurality of extended beams including functional features of the base of the valve is not found or suggested in the prior art or upon further searching by the Examiner.
While fluidic check valves are well known in the art, the invention directed towards a fluidic check valve comprising: a base comprising an inlet; an elastomeric pad comprising a first surface and a second surface that opposes the first surface, wherein the first surface is configured to releasably contact the inlet; a pre-stressed spring comprising a plurality of extended beams defined within a planar substrate and connected to a central support, wherein a surface portion of the substrate is configured to contact a surface portion of the base, and wherein the central support 
Other well-known fluid check valves considered by the Examiner are to US Publication 2013/0068325 A1 to HERZ et al which teaches a valve plate arranged in layers like the instant invention, but the reference does not teach or suggest the pre-stressed spring with elongated beams. There is no teaching or motivation to have a fluidic check valve with a pre-stressed spring and elongated beams connected to a central support creating a pressurized seal by the references found or considered by the Examiner.
Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797